Citation Nr: 9928535	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1962 to 
August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which reduced the rating for the 
service connected left knee disorder from 20 percent to 10 
percent.  The veteran testified at a hearing at the RO in 
July 1995.  In September 1997, he testified at a hearing 
before a member of the Board.  In January 1998, the Board 
restored a 20 percent rating, and remanded the case for 
additional development.

As was noted in the January 1998 remand, at a hearing before 
a member of the Board in September 1997, the veteran's 
representative raised the issue of an extraschedular rating 
for the veteran's left knee disability.  This issue has not 
yet been addressed by the RO and is referred to the RO for 
appropriate action.


REMAND

The veteran contends that his left knee disorder is more 
severe than the current 20 percent rating indicates.  His 
claim is well grounded, and a review of the file indicates 
that there is a further VA duty to assist him in developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103, 3.159 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has expounded on the evidence required 
for a full evaluation of orthopedic disabilities.  When 
evaluating joints on the basis of limited motion, VA has a 
duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, or incoordination, 
and whether pain could significantly limit functional ability 
during flare-ups or when the joint is used repeatedly over a 
period of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1998).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.   

In January 1998, the Board requested that the veteran be 
scheduled for a VA orthopedic examination, which was to 
include an opinion regarding the current severity of his left 
knee disorder including any restrictions due to pain.  The 
Board finds that the June 1998 VA examination is inadequate 
for rating purposes because the examiner did not provide all 
of the data needed to evaluate the veteran's disorder under 
the guidelines of DeLuca.  In addition, the VA examiner also 
referred to "radiographs" of the knee which reveal 
patellofemoral arthritic changes.  If x-rays were taken in 
conjunction with the January 1998 examination, the report of 
such x-rays has not been associated with the claims folder.  
The Court has held that when the VA is put on notice that 
records exist that might help the veteran complete his 
application, the VA is obligated to obtain those records.  
Epps v. Brown, 9 Vet. App. 341 (1996).  

The Court has also held that a remand by the Board confers on 
a claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Given those pronouncements, and the fact that the development 
sought by the Board in this case was not fully completed, 
another remand is now required.  38 C.F.R. § 19.9 (1998).

For the reasons stated, this claim must be returned to the RO 
for the requested development in accordance with Stegall.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
treatment he received for his left knee 
since April 1995 that has not already 
been made a part of the record, 
specifically including the 
"radiographs" referred to in 
conjunction with his June 1998 VA 
examination.  The RO should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).

2.  The RO should then schedule the 
veteran for a special VA orthopedic to 
determine the current severity of his 
service-connected left knee disorder.  
See DeLuca, supra.  Any indicated tests 
or studies should be accomplished.  The 
examiner should specifically indicate 
whether arthritis of the knee is shown by 
x-ray studies.  The examination should 
include complete range of motion studies 
(with normal ranges reported), and any 
further restriction due to pain should 
also be reported, if possible in terms of 
additional loss of motion.  The examiner 
should also comment as to whether the 
veteran has lateral instability or 
subluxation of the left knee, and, if so, 
determine whether it would be 
characterized as slight, moderate, or 
severe.  The examiner should determine 
whether the left knee exhibits weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to additional loss in 
range of motion (beyond that which is 
demonstrated clinically).  If these 
determinations cannot be made, or cannot 
be expressed in terms of the degree of 
additional loss of range of motion, the 
examiner should so indicate.  The 
examiner should also specify the extent, 
if any, to which pain, evidenced by the 
physical behavior of the veteran results 
in functional loss and whether there is 
adequate pathology to support the level 
of each of the veteran's subjective 
complaints.  In addition, the examiner 
should provide an opinion regarding the 
degree of reduction in the veteran's 
ability to work, based solely on 
impairment due to the service-connected 
left knee disorder.  The claims folder, 
along with all additional evidence 
obtained pursuant to the requests above, 
must be available to the examiner for 
review in conjunction with the 
examination.  Prior to the scheduling of 
the examination, the RO should apprise 
the veteran of the consequences of a 
failure to report for the VA examination, 
pursuant to 38 C.F.R. § 3.655.  All 
communications with the veteran must be 
documented.

3.  Following completion of the 
foregoing, the RO should review the 
evidence, specifically considering 
General Counsel opinions VAOPGCPREC 23-97 
and 9-98 regarding multiple ratings.  
Then, the RO should readjudicate the 
claim and rerate the veteran's left knee 
disorder.  If the claim remains denied, 
the RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them the opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


